DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 1/27/2021 has been fully considered and is attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,455,745.
With respect to claim 1, claim 10 of the ‘745 reference recites (recitations of the ‘745 reference in parentheses) a power conversion device comprising (Cl. 1, verbatim): a case (Cl. 1, verbatim); a switching unit comprising a plurality of switches disposed on a first surface of the case (Cl. 1, “a switching unit comprising a plurality of switches disposed on a first side of the case”); a clip for fixing the plurality of switches (Cl. 1, verbatim); and a cooling channel disposed on a second surface of the case (Cl. 1, “a cooling channel disposed on a second side of the case”), wherein the clip comprises (Cl. 1, verbatim): a body part which extends in a first direction (Cl. 1, verbatim); a plurality of elastic parts which protrude from one side of the body part and are for pressing the plurality of switches to the case (Cl. 1, “elastic parts which extend from one side of the body part and are for pressing the plurality of switches to the case”), a plurality of first through holes disposed on the body part in the first direction (Cl. 1, “a plurality of first through holes, which are disposed in the first direction”), a first coupling 
With respect to claim 2, Cl. 1 of the ‘745 reference recites the limitations therein verbatim.
With respect to claim 14, Cl. 1 of the ‘745 reference recites a transformer disposed on the first surface of the case (Cl. 1, “a transformer disposed on the first side of the case”).

Claims 1, 3-5, 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of U.S. Patent No. 10,939,591 in view of Brand (EP 1750302 – attached hereto).
With respect to claim 1, claim 4 of the ‘591 reference recites (recitations of the ‘591 reference in parentheses) a power conversion device comprising (Cl. 1, verbatim): a case (Cl. 1, verbatim); a switching unit comprising a plurality of switches disposed on a first surface of the case (Cl. 1, “a switching unit comprising a plurality of switches disposed on one surface of the case”); a clip for fixing the plurality of switches (Cl. 1, 
With respect to claim 3, ‘591 further recites wherein the first coupling groove is longer than the second coupling groove in the first direction (Cl. 1, verbatim).  Brand further teaches that the first protrusion is longer than the second protrusion in the first direction (See Fig 1, first protrusion (10) is shown to be longer than second protrusion (8)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brand with that of ‘591 since doing so would reduce the amount of material needed to make the second protrusion (Rather than having two longer protrusions, having one longer protrusion and one smaller protrusion reduces the weight and cost of the device).
With respect to claim 4, ‘591 further recites wherein the number of the plurality of first through holes is a half of the number of the plurality of switches (Cl. 1, “wherein a total number of the plurality of first through holes is a half of a total number of the plurality of switches”).
With respect to claim 5, claim 1 of the ‘591 reference recites the limitations therein verbatim.
With respect to claim 9, claim 4 of the ‘591 reference recites the limitations therein verbatim.
With respect to claim 10, claim 5 of the ‘591 reference recites the limitations therein verbatim.
With respect to claim 11, claim 6 of the ‘591 reference recites the limitations therein verbatim.

With respect to claim 13, claim 8 of the ‘591 reference recites the limitations therein verbatim.
With respect to claim 14, claim 4 of the ‘591 reference further recites a transformer disposed on the first surface of the case (Cl. 4, “a transformer disposed on one surface of the case”).


Claims 1, 3, 5, 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of U.S. Patent No. 10,939,591 in view of Brand (EP 1750302 – attached hereto).
With respect to claim 1, claim 9 of the ‘591 reference recites (recitations of the ‘591 reference in parentheses) a power conversion device comprising (Cl. 9, verbatim): a case (Cl. 9, verbatim); a switching unit comprising a plurality of switches disposed on a first surface of the case (Cl. 9, “a switching unit comprising a plurality of switches disposed on one surface of the case”); a clip for fixing the plurality of switches (Cl. 9, verbatim); and a cooling channel disposed on a second surface of the case (Cl. 9, “a cooling channel disposed on the other surface of the case”), wherein the clip comprises (Cl. 9, verbatim): a body part which extends in a first direction (Cl. 9, verbatim); a plurality of elastic parts which protrude from one side of the body part and are for pressing the plurality of switches to the case (Cl. 9, “elastic parts which extend from one side of the body part and are for pressing the plurality of switches to the case”), a plurality of first through holes disposed on the body part in the first direction (Cl. 9, “a plurality of first through holes, which are disposed in the first direction”), a first coupling groove disposed on one end of the body part in the first direction (Cl. 9, verbatim); and a second coupling groove disposed on the other end of the body part in the first direction (Cl. 9, verbatim), and wherein screws are coupled into the plurality of first through holes 
With respect to claim 3, cl. 9 of ‘591 further recites wherein the first coupling groove is longer than the second coupling groove in the first direction (Cl. 9, verbatim).  Brand further teaches that the first protrusion is longer than the second protrusion in the first direction (See Fig 1, first protrusion (10) is shown to be longer than second protrusion (8)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brand with that of ‘591 since doing so would reduce the amount of material needed to make the second protrusion (Rather than having two longer protrusions, having one longer protrusion and one smaller protrusion reduces the weight and cost of the device).

With respect to claim 9, claim 9 of the ‘591 reference recites the limitations therein verbatim.
With respect to claim 10, claim 10 of the ‘591 reference recites the limitations therein verbatim.
With respect to claim 11, claim 11 of the ‘591 reference recites the limitations therein verbatim.
With respect to claim 12, claim 12 of the ‘591 reference recites the limitations therein verbatim.
With respect to claim 13, claim 13 of the ‘591 reference recites the limitations therein verbatim.
With respect to claim 14, claim 9 of the ‘591 reference further recites a transformer disposed on the first surface of the case (Cl. 9, “a transformer disposed on one surface of the case”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jurek in view of Casperson (US 5,321,582) and further in view of You et al. (US 9,398,726 – hereinafter, “You”) and further in view of Brand (EP 1750302 – attached hereto).
With respect to claims 1 and 3, Jurek teaches (In Fig 1) a power conversion device comprising: a case (6); a switching unit comprising a plurality of switches (4) disposed on a first surface (Top surface of 7) of the case; a clip (1/2) for fixing the plurality of switches; wherein the clip comprises: a body part (1) which extends in a first direction; a plurality of elastic parts (2) which protrude from one side of the body part and are for pressing the plurality of switches to the case, a plurality of first through holes (Holes which accommodate 3) disposed on the body part in the first direction, a first coupling groove (9) disposed on one end of the body part in the first direction; and a second coupling groove (9) disposed on the other end of the body part in the first direction, wherein the case comprises a first protrusion (10) near first coupling groove and a second protrusion (10) near the second coupling groove, and wherein fasteners (3) are coupled into the plurality of first through holes.  Jurek fails to specifically teach or suggest that screws are coupled into the plurality of first through holes, a cooling channel disposed on a second surface of the case, that the first and second protrusions are inserted into the first and second coupling grooves, respectively and that the first coupling groove is longer than the second coupling groove in the first direction, and wherein the first protrusion is longer than the second protrusion in the first direction .  
Casperson, however, teaches (In Fig 3) screws (16) which are used to couple elastic parts (11) to a clip body (19).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the 
With respect to the limitations requiring that a cooling channel is disposed on a second surface of the case, You teaches (In Fig 12) a heat dissipating base (200) which includes a coolant channel (289) on a second side thereof.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of You with that of Jurek, such that a cooling channel is disposed on a second surface of the case, as taught by You, since doing so would allow for liquid cooling of the case which provide the opportunity to more quickly remove heat from the case thus reducing the chances that the switches overheat.
With respect to the limitations requiring that the first and second protrusions are inserted into the first and second coupling grooves, Brand teaches (In Figs 1-2) a heat dissipation case (4) wherein a surface (3) has first (10) and second (10) protrusions that are inserted into first and second coupling grooves in a clip body (2) to affix the clip body to the case (See Figs 1-2, see also the written description thereto), wherein a first coupling groove is longer than a second coupling groove in the first direction (One of the openings in clip body (2) is longer than another), and wherein the first protrusion is longer than the second protrusion in the first direction (See Fig 1, first protrusion (10) is shown to be longer than second protrusion (8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brand with that of Jurek, such that the first and second protrusions of Jurek can be inserted into the first and second coupling grooves, 
With respect to claim 2, Jurek further teaches that the plurality of first through holes are disposed between two adjacent elastic parts (See Fig A below).

    PNG
    media_image1.png
    484
    490
    media_image1.png
    Greyscale


With respect to claim 5, Jurek further teaches that the plurality of first through holes (Openings associated with 3) disposed between the first coupling groove (9) and the second coupling groove (9, see Fig 1).
With respect to claim 6, Jurek further teaches that the case comprises a stepped portion (7/10) on which the body part (1) is disposed, and a straight-line distance from an end of the switches facing the stepped portion to the stepped portion is shorter than 
With respect to claim 7, Jurek further teaches that the clip further comprises a support part (Vertical wall of 1), which extends from the body part and is bent to face a sidewall of the case (See Fig 1).
With respect to claim 8, Jurek as modified by Casperson, You and Brand teaches the limitations of claim 1 as per above and Brand further teaches that the fluid passage (289) is near to the first component (710, Col. 9, ll. 38-42) which has a clip thereon (Not labeled but shown in Fig 2) but Brand fails to specifically teach or suggest that the clip overlaps with the cooling channel in a vertical direction.  However it has been held that mere re-arrangements of parts is obvious1.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the clip above the cooling channel since doing so would allow for the clip to press the switches directly onto a portion of the case above the cooling channel.
With respect to claim 9, Jurek as modified by Casperson, You and Brand teaches the limitations of claim 1 as per above and Brand further teaches a coolant inlet (281) and a coolant outlet (281), which are connected to the cooling channel (289), wherein the cooling channel comprises a first channel region connected to the coolant inlet .

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jurek in view of Casperson in view of You in view of Brand and further in view of Moon et al. (US 9,192,083 – hereinafter, “Moon”).
With respect to claims 10-13, Jurek as modified by Casperson, You, and Brand teaches the limitations of claim 9 as per above but fails to specifically teach or suggest that the cooling channel comprises a divergence part disposed between the first channel region and the second channel region, and the divergence part has a width that decreases as it gets farther away from the coolant inlet and the coolant outlet, wherein the cooling channel comprises a guide protrusion disposed inside the cooling channel, wherein the guide protrusion extends from the coolant inlet to the coolant outlet, wherein the guide protrusion comprises a first end part facing the coolant inlet and a second end part facing the coolant outlet, and the first end part and the second end part are bent as they get farther away from each other.  
.

    PNG
    media_image2.png
    379
    429
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    526
    627
    media_image3.png
    Greyscale



Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jurek in view of Casperson in view of You in view of Brand and further in view of Shinohara et al. (US 2014/0313806 – hereinafter, “Shin”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)